 

Exhibit 10.18

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (the “Agreement”), dated the 7th day of March, 2019, is by
and among Riverside Merchant Partners LLC (and its endorsees, transferees and
assigns, collectively, the “Secured Party”), Jeffrey J. Raymond, Joseph J.
Raymond, Peter Underwood, Demetrios Mallios, Brendan Rempel and George Kaufman,
Philip Politiziner, Richard Cook, Stewart Martin and James D. Gardner (each, a
“Stockholder,” and collectively, the “Stockholders”), and Jensyn Acquisition
Corp., a Delaware corporation (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, each Stockholder is the owner of the number of shares of common stock
of the Company set forth on Exhibit A hereto (collectively, the “Shares”), which
Shares are (a) held in escrow by Continental Stock Transfer & Trust Co., the
Escrow Agent, pursuant to the terms of that certain Stock Escrow Agreement dated
as of March 2, 2016 among the Stockholders, the Escrow Agent and the other
signatories thereto (the “2016 Escrow Agreement”) and (b) subject to the
restrictions set forth in letter agreements dated March 2, 2016 among each of
the Stockholders and the Company (the “2016 Letter Agreements” and together with
the 2016 Escrow Agreement are hereinafter collectively referred to as the
“Escrow Agreements”);

 

WHEREAS, the Company has issued to the Secured Party a secured original issue
discount promissory note of even date herewith in the principal amount of
$265,000 (the “Note”);

 

WHEREAS, certain of the Stockholders, pursuant to that certain Stock Pledge and
Escrow Agreement (the “Pledge Agreement”), have agreed to secure the performance
by the Company of the Company’s obligations under the Note (collectively, the
“Obligations”) by pledging the Shares owned by such Stockholders to the Secured
Party;

 

WHEREAS, the Stockholders, as a further material inducement to Secured Party to
purchase the Note, have agreed to secure the performance by the Company of the
Company’s Obligations by entering into this Agreement;

 

WHEREAS, the Stockholders will derive a substantial benefit from the
transactions described in the Note, Pledge Agreement and as set forth herein;
and

 

NOW THEREFORE, in consideration of the mutual benefits derived herefrom and as
security for the performance and payment of the Obligations, the parties hereby
agree as follows:

 

   

 

 

1. VOTING.

 

1.1 Board of Directors and Other Stockholder Action.

 

(a) Director Elections. Upon the occurrence and continuance of an Event of
Default (as defined under the Note), each of the Stockholders shall vote any and
all shares of the Company’s capital stock held by such Stockholder from time to
time or over which such Stockholder has control (the “Stockholder Shares”), and
shall take all other necessary or desirable actions within such Stockholder’s
control (whether in such Stockholder’s capacity as a stockholder, director or
officer of the Company or otherwise, subject to any applicable fiduciary duties
owed to the Company), including without limitation calling meetings, attending
and voting at meetings, executing a proxy to vote at any meeting, executing
written consents to cause the election to the Company’s board of directors (the
“Board”) of those persons designated by the Secured Party from time to time
(each such person, the “Secured Party Designee” and collectively, all such
persons, the “Secured Party Designees”) constituting a majority of the members
of the Board; provided that (i) the election of such persons shall not be
inconsistent with the rules of any securities exchange or trading market on
which the Company’s common stock may then be listed for trading (any such rules,
“Trading Rules”) and (ii) such persons have been designated during the Term (as
defined below) of this Agreement. Without limiting the generality of the
foregoing, but subject to the limitations set forth above, the Stockholders
agree to take such action as may be necessary, in their capacity as stockholders
or directors of the Company, to nominate such designees for election by the
stockholders of the Company as a director, and to cause the Board to recommend
that the stockholders of the Company vote in favor of such elections.

 

(b) Removal; Vacancy. The Stockholders agree to take such action as may be
necessary, in their capacity as stockholders or directors of the Company,
subject to the limitations set forth in Section 1.1(a), to remove any Secured
Party Designee that is a member of the Board promptly after receipt of direction
from the Secured Party that the Secured Party desires to have the Secured Party
Designee removed from the Board. In no other event (unless required by their
fiduciary duty, law or Trading Rules) will the Stockholders seek the removal of
a Secured Party Designee. The Stockholders agree that (i) if the Secured Party
has a right to designate one or more directors pursuant to Section 1.1(a) to
fill a vacancy on the Board, whether such vacancy existed on the date of this
Agreement or resulted from the removal of such director, and (ii) the Secured
Party provides written notice of the identity of the Secured Party Designee,
that they shall promptly take such action consistent with the provisions of this
Agreement and the Company’s Bylaws to effect the election of the Secured Party
Designee as soon as practicable, but in any event no later than five (5) days
after written notice is provided by the Secured Party to the Company and the
Stockholders, which action will be taken either at a subsequent stockholders’ or
directors’ meeting or action by written consent of the stockholders or
directors, subject to any fiduciary duties owed by such directors to the
Company.

 

 2 

 

 

(c) No Liability for Election of Recommended Director. None of the Stockholders,
and no officer, director, stockholder, partner, employee or agent of any
Stockholder, makes any representation or warranty as to the fitness or
competence of any Secured Party Designee to serve on the Board by virtue of such
Stockholder’s execution of this Agreement or by the act of such Stockholder in
voting for such nominee pursuant to this Agreement.

 

(d) Other Stockholder Action. Upon the occurrence and continuance of an Event of
Default (as defined under the Note), each of the Stockholders shall vote any and
all Stockholder Shares held by such Stockholder from time to time or over which
such Stockholder has control and shall take all other necessary or desirable
actions within such Stockholder’s control (whether in such Stockholder’s
capacity as a stockholder, director or officer of the Company or otherwise,
subject to any applicable fiduciary duties owed to the Company), including
without limitation calling meetings, attending and voting at meetings, executing
a proxy to vote at any meeting, executing written consents to cause the
approval, implementation, modification or termination of any matter or
transaction recommended by the Secured Party Designees; provided that the
applicable action shall not be inconsistent with the Trading Rules of any
securities exchange or trading market on which the Company’s common stock may
then be listed for trading.

 

1.2 Observer. In the event the Secured Party has not designated at least one
director pursuant to Section 1.1(a) or at any time there is a vacancy in any
such director position, the Secured Party shall have the right to appoint one
observer (the “Observer”) to the Board by giving the Company no less than five
(5) days written notice thereof. The Company shall invite the Observer to attend
all meetings of the Board in a nonvoting observer capacity and, in this respect,
shall give the Observer copies of all notices, minutes, consents, and other
materials that it provides to its directors; provided however, that the Company
reserves the right to withhold any information and to exclude the Observer from
any meeting or portion thereof if (i) upon the advice of counsel, the Company
determines that access to such information or attendance at such meeting could
adversely affect the attorney-client privilege between the Company and its
counsel; or (ii) access to such information or attendance at such meeting would
reasonably be expected to result in disclosure of highly confidential
proprietary information to the Observer, the disclosure of which would
reasonably be expected to adversely affect the Company’s strategic or
competitive position.

 

1.3 Covenants of the Company. Subject to any existing fiduciary duties, the
Company agrees to use all reasonable efforts to ensure that the rights granted
under this Agreement are effective and that the parties to this Agreement enjoy
the benefits of such rights. Such actions include, without limitation, the use
of the Company’s reasonable efforts to assist in the nomination and election of
the directors as provided above. Subject to any existing fiduciary duties, the
Company shall not, by any voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be performed under this
Agreement by the Company, but shall at all times in good faith assist in the
carrying out of all of the provisions of this Agreement and in the taking of all
such actions as may be necessary, appropriate, or reasonably requested by the
Stockholders in order to protect the rights of the parties under this Agreement
against impairment.

 

 3 

 

 

1.4 Prohibition on Business Combination. If upon an Event of Default (as defined
in the Note), the Secured Party or any of its successors or assigns exercises
its right to cause the election or appointment of a majority of the Board
pursuant to Section 1.1(a) of this Agreement, the Secured Party and the Company
agree that the Company shall thereafter be prohibited from pursuing or
completing a Business Combination (as that term is defined in the Company’s
Amended and Restated Certificate of Incorporation) with Peck Electric Co. or any
affiliate (as such term is defined in Rule 501 promulgated under the Securities
Act of 1933, as amended) of Peck Electric Co., and the Stockholders by majority
vote (on a per capita basis) shall have the right to enforce such prohibition.

 

2. TERMINATION.

 

2.1 Events of Termination. This Agreement shall continue in full force and
effect from the date hereof until the date (the “Term”) on which the Company has
satisfied its Obligations in full under the Note for cash, or, if later, the
date the transactions contemplated by this Agreement have been consummated.

 

3. MISCELLANEOUS.

 

3.1 Ownership Representations and Warranties.

 

(a) Stockholders. Each Stockholder represents and warrants to the Secured Party
and the Company that (i) such Stockholder is the sole owner of its Stockholder
Shares, (ii) such Stockholder, subject to the Escrow Agreements, owns its
Stockholder Shares free and clear of liens or encumbrances that would restrict
such Stockholder from voting its Stockholder Shares in accordance with this
Agreement, and has not executed or delivered and will not execute or deliver at
any time prior to the termination of this Agreement any proxy or has entered
into or will enter into any other voting agreement or similar arrangement with
respect to its Stockholder Shares other than one which has expired or terminated
prior to the date hereof, and (iii) such Stockholder has full power and capacity
to execute, deliver and perform this Agreement, which has been duly executed and
delivered by, and evidences the valid and binding obligation of, such
Stockholder enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, rehabilitation, liquidation,
or similar laws now or hereafter in effect affecting creditors’ rights and
remedies generally and except as the availability of equitable remedies may be
limited by equitable principles of general applicability.

 

(b) Secured Party. The Secured Party represents and warrants to the Stockholders
and the Company that such Secured Party has full power and capacity to execute,
deliver and perform this Agreement, which has been duly executed and delivered
by, and evidences the valid and binding obligation of, such Secured Party
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, rehabilitation, liquidation, or similar
laws now or hereafter in effect affecting creditors’ rights and remedies
generally and except as the availability of equitable remedies may be limited by
equitable principles of general applicability.

 

 4 

 

 

3.2 Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to a party hereto
or to their heirs, personal representatives or assigns by reason of a failure to
perform any of the obligations under this Agreement and agree that the terms of
this Agreement shall be specifically enforceable. If any party hereto or his
heirs, personal representatives or assigns institutes any action or proceeding
to specifically enforce the provisions hereof, any person against whom such
action or proceeding is brought hereby waives the claim or defense therein that
such party or such personal representative has an adequate remedy at law, and
such person shall not offer in any such action or proceeding the claim or
defense that such remedy at law exists.

 

3.3 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without regard to
the principles of conflict of laws thereof. Each party agrees that all legal
proceedings concerning the interpretation and enforcement of this Agreement
shall be commenced in the state and federal courts sitting in the City of New
York, Borough of Manhattan (the “New York Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such New York Courts,
or that such New York Courts are an improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by applicable law. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

3.4 Amendment or Waiver. This Agreement may be amended or modified (or
provisions of this Agreement waived either generally or in a particular instance
and either retroactively or prospectively) only with the written consent of the
Secured Party, the Company and Stockholders holding in aggregate at least a
majority of all Stockholder Shares held by all Stockholders. Any amendment or
waiver so effected shall be binding upon the Company, each of the parties hereto
and any assignee or successor of any such party whether or not any such party,
successor or assignee entered into or approved such amendment.

 

 5 

 

 

3.5 Severability. In case any provision of this Agreement shall be invalid,
illegal or unenforceable, it shall to the extent practicable, be modified so as
to make it valid, legal and enforceable and to retain as nearly as practicable
the intent of the parties and the business agreement represented by such
invalidated term, and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

3.6 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, successors, assigns,
administrators, executors and other legal representatives.

 

3.7 Additional Shares. In the event that subsequent to the date hereof any
shares or other securities are issued on, or in exchange for, any of the
Stockholder Shares by reason of any stock dividend, stock split, combination of
shares, reclassification or the like, such shares or securities shall be deemed
to be Stockholder Shares for purposes of this Agreement.

 

3.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original but all of which together shall
constitute one and the same agreement. Facsimile copies hereof may be executed
as counterpart originals.

 

3.9 No Waiver. No waivers of any breach of this Agreement extended by any party
hereto to any other party shall be construed as a waiver of any rights or
remedies of any other party hereto or with respect to any subsequent breach.

 

3.10 Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified, (b) when sent by confirmed electronic mail or facsimile if
received during normal business hours of the recipient; if not, then on the next
business day, or (c) one business day after deposit with an internationally
recognized overnight courier, specifying next day delivery, with verification of
receipt. All communications shall be sent to the party to be notified at the
address as set forth on the signature pages hereof or at such other address as
such party may designate by ten (10) days advance written notice to the other
parties hereto.

 

3.11 Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto) constitutes the full and entire understanding and agreement among the
parties with regard to the subject matter hereof and supersedes all prior and
contemporaneous agreements or understandings with respect thereto.

 

[Remainder of Page Intentionally Left Blank]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Voting Agreement as of
the date first above written.

 



      Addresses:        

COMPANY

 

 

800 West Main Street, Suite 204

Freehold, NJ 07728

        Jensyn Acquisition Corp.             By: /s/ Jeffrey J. Raymond    
Name: Jeffrey J. Raymond     Title: President & Chief Executive Officer        
   

STOCKHOLDERS

 





 

 

800 West Main Street, Suite 204



/s/ Jeffrey J. Raymond   Freehold, NJ 07728 Jeffrey J. Raymond              

 



 

1964 Howell Branch Road, Suite 206

/s/ Joseph J. Raymond   Winter Park, FL 32792 Joseph J. Raymond              

 





 

18 Rockingham Court

/s/ Peter Underwood   Manalapan, NJ 07726 Peter Underwood              

 





 

1715 Highway 35, Suite 101





/s/ Demetrios Mallios   Middletown, NJ 07748 Demetrios Mallios              

 





 

9 Meadow Avenue



/s/ Brendan Rempel   Monmouth Beach, NJ 07750 Brendan Rempel              

 





 

17 State Street, 16th Floor





/s/ George Kaufman   New York, NY 10004 George Kaufman    

 



 7 

 

 

   

106 Via Florenza





/s/ Philip Politziner   Palm Beach Gardens, FL 33413 Philip Politziner          
   

 





 

78 Dawson Village Way N, Suite 140-200




/s/ Richard Cook   Dawsonville, GA 30534 Richard Cook              

 





 

1000 Corporate Drive, Suite 400





/s/ Stewart Martin   Fort Lauderdale, FL 33334 Stewart Martin              

 





 

93 Wintergreen Drive,



/s/ James D. Gardner   Manalapan, NJ 07726 James D. Gardner            

SECURED PARTY

 

Riverside Merchant Partners LLC

 

 

1581 Franklin Ave.,

Garden City, NY 11530

        By: /s/ Matthew Kern     Name: Matthew Kern     Title: Chief Financial
Officer    

 

 8 

 

 

EXHIBIT A

 

LIST OF STOCKHOLDERS

 

Name  Common Stock Held        Jeffrey J. Raymond   97,670  Joseph J. Raymond 
 107,670  Peter Underwood   107,670  Demetrios Mallios   37,906  Brendan Rempel 
 37,907  George Kaufman   37,907  Philp Politziner   17,000  Richard Cook 
 5,000  Stewart Martin   4,000  James D. Gardner   2,000 

 

 9 

 

 